Citation Nr: 1631608	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  10-30 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a stomach condition, to include gastritis, gastroesophageal reflux disease (GERD), and hiatal hernia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1969 to January 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran testified before the undersigned at a hearing in February 2011.  A transcript of that hearing is of record.  

This matter was reopened and remanded by the Board in May 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional remand is required.  The May 2013 remand instructed the AOJ to obtain treatment records identified by the Veteran, and to obtain a new VA examination that considers the Veteran's assertion that he has experienced recurrent stomach problems from his time in service to the present day.  Remand is required because the AOJ did not substantially comply with these instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran identified relevant private treatment records from Dr. S.Z. in a June 2013 VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), but there has been no attempt to obtain these records.  Although the Board recognizes that treatment records from Dr. S.Z. were associated with the claims file in 2007, the June 2013 form specifically references treatment in 2011.  Therefore, the Veteran has identified relevant treatment records that have not been obtained.  
Additionally, the June 2013 VA examination did not consider the Veteran's assertion of experiencing stomach symptoms since service.  Upon remand, a supplemental opinion should be obtained that substantially complies with the May 2013 remand.  

The claims folder should also be updated to include VA treatment records from the Central Arkansas Veterans Healthcare System compiled since May 30, 2013, and VA treatment records from the Fayetteville VA Medical Center compiled since October 6, 2014.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all records of the Veteran's treatment from the Central Arkansas Veterans Healthcare System and all associated outpatient clinics dated from May 30, 2013 to the present, and all treatment records from the Fayetteville VA Medical Center (VAMC) and all associated outpatient clinics dated from October 6, 2014 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)(A) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  After obtaining any necessary authorization, attempt to obtain treatment records from Dr. S.Z., who is identified in a June 2013 VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), and any other private treatment provider identified by the Veteran as having relevant treatment records.  

The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2).

3.  After completing all of the above, forward the claims file to the June 2013 examiner.    

After reviewing the entire claims file, the June 2013 VA examiner is asked to provide a complete rationale for the opinion provided on June 2013 VA examination.  The rationale must reflect consideration of the Veteran's competent report of experiencing recurrent stomach problems from service to the present day, with medical treatment for gastritis in the 1970s and 1980s, even though the reports of such treatment are unavailable.

If the June 2013 VA examiner is unavailable, then the file should be forwarded to another appropriate VA clinician for review of the Veteran's claims file and for an opinion.  If the clinician feels that a new examination is necessary, a new examination should be scheduled.  The reviewing clinician is asked to provide an opinion on the following question:

Is it at least as likely as not (50 percent or greater probability) that any stomach disability diagnosed during the appeal period, to include gastritis, GERD, and hiatal hernia, is caused by or otherwise related to the Veteran's period of active service, to include his documented in-service treatment for acute gastritis following consumption of a boxed lunch in Thailand?  

The reviewing clinician is asked to specifically consider the Veteran's competent report of experiencing recurrent stomach problems from service to the present day, with medical treatment for gastritis in the 1970s and 1980s, even though the reports of such treatment are unavailable. 

Any opinion offered must be supported by a complete rationale.  If any requested opinion cannot be provided without resort to speculation, the reviewing clinician should so state, and provide a supporting explanation as to why an opinion cannot be provided without resort to speculation.  

4.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




